HANFORD, District Judge.
A general statement of the case, sufficient for the purpose of this decision, is contained in my opinion in the case of Hatch v. Ferguson, 57 Fed. Rep. .959. The complainant herein is the daughter of Josephine Hatch. In her complaint she charges that a deed to the defendant Hewitt of her interest in the lands referred to in said opinion was signed by her at the request of the defendant Ferguson, who at the time falsely and fraudulently represented the same to be merely a paper to show that she Was of age, and not under his guardianship, and that, believing said instrument to be such a paper as he represented, she signed it without intending to convey her interest in said land. The testimony proves conclusively that she knowingly received and used the money paid as consideration for said deed, without making any protest against the sale, and the case might be disposed of in accordance with my opinion in her mother’s case. There is, however, additional ground for pronouncing against this complainant. She is able to speak, and understand the English language; and the rule in the case of Jackson v. Tatebo, (Wash.) 28 Pac. Rep. 916, therefore, does not apply in this case; and, even were the onus pfobandi upon the defendants, the suit, in my opinion, must be a failure, for the reason that by a decided preponderance of the evidence it is shown that the complainant was not *973deceived, as she alleges, hut, on the contrary, the deed was executed by her freely, voluntarily, and knowingly.
Let a decree he entered dismissing the suit, with costs to the defendants.